FOLEY, J.
Petitioner was denied unemployment benefits by the Administrator of the Employment Division because she "voluntarily left work without good cause.” ORS 657.176(2)(c). Following hearing, the referee likewise found her to be disqualified and on de novo review so did the Employment Appeals Board. She agrees with the findings of the Employment Appeals Board but insists that she had good cause to leave her employment because her working hours had been substantially reduced. The evidence was that there was a general reduction of working hours among the employes at petitioner’s place of work because of a seasonal reduction in business. The Employment Appeals Board found:
"* * * [Lleaving this work to enter the ranks of the totally unemployed because she was only working 16 hours a week [at $5 per hour] did not constitute good cause. Working 16 hours a week is not found to be reasonable motivation to give up that employment with its certain wage rewards in order to enter the ranks of the totally unemployed. Nor is it found that there was no reasonable alternative available to her.”
We find the conclusion drawn by the Employment Appeals Board to be a reasonable one under the facts of this case. See Grigsby v. Employment Div., 24 Or App 499, 546 P2d 788 (1976).
Affirmed.